Case 2:20-cv-08708-DMG-PD Document 23 Filed 04/13/21 Page 1 of 6 Page ID #:458




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.        CV 20-8708-DMG (PDx)                                             Date       April 13, 2021

 Title Pocketbook Int’l SA v. Domain Admin/SiteTools, Inc. and Philip                             Page    1 of 6
       Ancevski

 Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                  KANE TIEN                                                      NOT REPORTED
                  Deputy Clerk                                                    Court Reporter

    Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
             None Present                                                         None Present

 Proceedings: IN CHAMBERS—ORDER RE DEFENDANTS SITETOOLS, INC. AND
              PHILIP ANCEVSKI’S MOTION TO DISMISS [15]

         Plaintiff Pocketbook International SA (“Pocketbook”) filed a Complaint on September
 20, 2020 against Defendants Domain Admin/SiteTools, Inc. (“SiteTools”) and Philip Ancevski
 aka Filip Ancevski, alleging violations of the Lanham Act, the Anti-Cybersquatting Consumer
 Protection Act (“ACPA”), and California’s Unfair Competition Law (“UCL”), as well as
 common law unfair competition, based on Defendants’ use of the “POCKETBOOK” trademark
 and “pocketbook.com” domain name. [Doc. # 1.]

        On October 30, 2020, Defendants filed the instant Motion to Dismiss (“MTD”) the fourth
 cause of action under the ACPA pursuant to Federal Rule of Civil Procedure 12(b)(6). [Doc. #
 15.] The motion has since been fully briefed. Opp. [Doc. # 19]; Reply [Doc. # 20]. For the
 reasons set forth below, the MTD is DENIED.

                                           I.
                      JUDICIAL NOTICE AND EVDENTIARY OBJECTIONS

         Plaintiff filed a Request for Judicial Notice (“RJN”) of the California Secretary of State’s
 website listing for SiteTools, Inc. indicating the status of the corporation as “SOS
 SUSPENDED.” [Doc. # 19-1]. The capture timestamp of this document is November 12, 2020.
 Id. Defendants also requested judicial notice of the California Secretary of State’s website
 listing for SiteTools, Inc. indicating the status of the corporation as “ACTIVE.” Reply at 21;
 Reply, Ex. A [Doc. # 20-2].

        The Court may take judicial notice of a fact “not subject to reasonable dispute” because it
 “can be accurately and readily determined from sources whose accuracy cannot reasonably be

         1
             All page references herein are to page numbers inserted by the CM/ECF system.

 CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:20-cv-08708-DMG-PD Document 23 Filed 04/13/21 Page 2 of 6 Page ID #:459




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 20-8708-DMG (PDx)                                     Date     April 13, 2021

 Title Pocketbook Int’l SA v. Domain Admin/SiteTools, Inc. and Philip                Page     2 of 6
       Ancevski

 questioned.” Fed. R. Evid. 201(b). Under Rule 201, the court can take judicial notice of public
 records and government documents available from reliable sources on the Internet, such as
 websites run by governmental agencies such as the California Secretary of State. Gerritsen v.
 Warner Bros. Ent. Inc., 112 F. Supp. 3d 1011, 1033 (C.D. Cal. 2015). The Court therefore
 GRANTS both requests. In addition, the Court sua sponte takes judicial notice of the decision
 rendered by the dispute resolution panel accredited by the Internet Corporation for Assigned
 Names and Numbers (“ICANN”) to adjudicate complaints under its Uniform Domain Name
 Dispute Resolution Policy (“UDRP”), because neither party questions the authenticity of the
 decision, which is central to Defendants’ MTD. See MTD at 6; id., Ex. A (FORUM Decision)
 [Doc. # 15-1].

         In response to Ancevski’s declaration attached to Defendants’ Reply, Pocketbook also
 filed Evidentiary Objections and a Motion to Strike Ancevski’s Declaration or Notice of Request
 to Cross Examine Ancevski. [Doc. # 21]. When ruling on a motion to dismiss pursuant to
 Federal Rule of Civil Procedure 12(b)(6), a court may review only allegations in the complaint
 and any attachments or documents incorporated by reference. Koala v. Khosla, 931 F.3d 887,
 894 (9th Cir. 2019); see U.S. v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003). Ancevski’s
 declaration thus cannot be considered without converting the motion to a motion for summary
 judgment under Federal Rule of Civil Procedure 56. In any event, because the Court need not
 rely on the declaration to render its decision, the Court OVERRULES Pocketbook’s objections
 as moot and DENIES its Motion to Strike Ancevski’s Declaration or Request to Cross Examine
 Ancevski as moot.

                                      II.
                      FACTUAL AND PROCEDURAL BACKGROUND

         Pocketbook is a Swiss company that offers e-reader devices, a variety of reading software
 applications, and cloud-based services for e-books and e-libraries. Compl. ¶¶ 3, 9. Its products
 are sold in over 40 countries, including the United States. Id. at ¶ 10-11. Defendant SiteTools is
 a company organized under the laws of the State of California and located in Santa Monica, CA
 that owns, operates, and administers the domain “Pocketbook.com.” Id. at ¶ 4. Defendant
 Ancevski is a California resident and a sole owner/director of SiteTools. Id. at ¶ 5.

         On September 1, 2009, Pocketbook registered a design trademark for the word element
 “pocketbook” for portable handheld, digital electronic devices with the U.S. Patent and
 Trademark Office (“USTPO”) under U.S. Trademark Registration No. 3,675,976. Id. at ¶ 14;
 id., Ex. F [Doc. # 1-2]. On September 29, 2015, Pocketbook registered with the USPTO design

 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-08708-DMG-PD Document 23 Filed 04/13/21 Page 3 of 6 Page ID #:460




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 20-8708-DMG (PDx)                                     Date     April 13, 2021

 Title Pocketbook Int’l SA v. Domain Admin/SiteTools, Inc. and Philip                Page     3 of 6
       Ancevski

 trademarks for its downloadable computer programs for transmitting, sharing, receiving,
 downloading, displaying, and transferring content under U.S. Trademark Registration No.
 4,820,128. Id. at ¶ 14; id., Ex. G [Doc. # 1-2]. Pocketbook has never authorized SiteTools or
 Ancevski to use Pocketbook’s design trademarks on any e-readers or software applications. Id.
 at ¶ 20.

          Pocketbook alleges that Defendants’ business model is based on registering the domain
 names of well-known brands with the intent to sell the domains to the lawful owners or to divert
 the internet traffic to those sites to Defendants’ own websites. Id. at ¶ 21. Defendants registered
 the domain name “www.pocketbook.com” (hereinafter “the Domain Name”) after Pocketbook
 was already well established in the market for its products under its design trademarks. Id. at ¶
 23. Defendants initially used the Domain Name to link to third-party websites for e-readers—
 i.e., Pocketbook’s direct competitors—on which Pocketbook’s trademarks were also displayed.
 Id. at ¶ 25. Later, the Domain Name was redirected to a website for financial products and then
 to the website refinancemortgage.com, a financial services website. Id. at ¶ 26. Pocketbook
 alleges Defendants fraudulently filed for and obtained the U.S. Trademark Registration No.
 4,099,793 for “Pocketbook.com,” which included website design and publishing and computer
 services. Id. at ¶ 29; id., Ex. J [Doc. # 1-2].

        Since 2000, ICANN has required all global top level domain name registrars to adopt its
 UDRP as part of every domain name contract. See 5 McCarthy on Trademarks and Unfair
 Competition § 25A:21 (5th ed.). All those who reserve a domain name in the top level domains
 impacted by the ICANN UDRP procedure must agree to abide by this dispute resolution policy.
 Id.

        On August 13, 2019, Pocketbook submitted a UDRP Complaint to the FORUM,
 ICANN’s approved entity for resolution of UDRP disputes. See FORUM Decision at 2.
 Defendant SiteTools filed a timely response, and both parties subsequently filed additional
 submissions. Id. On October 3, 2019, the three-member panel unanimously decided that
 Pocketbook failed to prove that SiteTools lacked a right or legitimate interest in the Domain
 Name or had registered or used the Domain Name in bad faith. Accordingly, the UDRP
 Complaint was terminated, and SiteTools retained ownership of the Domain Name. Id. at 4.

        Pocketbook now alleges, inter alia, that Defendants’ use of the pocketbook.com Domain
 Name violates the Anti-Cybersquatting Consumer Protection Act (“ACPA”) because Defendants
 have a “bad faith intent to profit from the registration and use of the Domain Name
 (pocketbook.com) by creating an association with Pocketbook’s famous Pocketbook Marks as to

 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-08708-DMG-PD Document 23 Filed 04/13/21 Page 4 of 6 Page ID #:461




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 20-8708-DMG (PDx)                                     Date     April 13, 2021

 Title Pocketbook Int’l SA v. Domain Admin/SiteTools, Inc. and Philip                Page     4 of 6
       Ancevski

 source or sponsorship.” Compl. at ¶¶ 50-53. In their MTD, Defendants argue that the ACPA
 claim is precluded by the FORUM’s decision on the UDRP dispute. MTD at 4-5.

                                            III.
                                      LEGAL STANDARD

         Federal Rule of Civil Procedure 12(b)(6) states that a defendant may seek dismissal of a
 complaint for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).
 A court may grant such a dismissal only where the plaintiff fails to present a cognizable legal
 theory or fails to allege sufficient facts to support a cognizable legal theory. Shroyer v. New
 Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (quoting Navarro v. Block,
 250 F.3d 729, 732 (9th Cir. 2001)). On a motion to dismiss, a court may consider documents
 attached to the complaint, documents incorporated by reference in a complaint, or documents
 subject to judicial notice. U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

         To survive a Rule 12(b)(6) motion, a complaint must articulate “enough facts to state a
 claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
 court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). In evaluating the
 sufficiency of a complaint, courts must accept all factual allegations as true. Iqbal, 556 U.S. at
 678 (citing Twombly, 550 U.S. at 555). Legal conclusions, in contrast, are not entitled to the
 assumption of truth. Id.

                                              IV.
                                          DISCUSSION

         Defendants move to dismiss Pocketbook’s claim for cybersquatting under the ACPA,
 which added to the Lanham Act that a user of a trademark shall be liable if it “has a bad faith
 intent to profit from that mark” and “and registers, traffics in, or uses a domain name that in the
 case of a mark that is distinctive at the time of registration of the domain name, is identical or
 confusingly similar to that mark” or is a statutorily protected trademark, such as the Red Cross
 mark. 15 U.S.C. § 1125(d)(1). Defendants assert that Pocketbook’s claim is barred by the
 doctrine of collateral estoppel because a bad faith claim relating to their use of the
 pocketbook.com domain name has been fully litigated and decided by the UDRP panel. MTD at
 3.


 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-08708-DMG-PD Document 23 Filed 04/13/21 Page 5 of 6 Page ID #:462




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-8708-DMG (PDx)                                       Date     April 13, 2021

 Title Pocketbook Int’l SA v. Domain Admin/SiteTools, Inc. and Philip                   Page     5 of 6
       Ancevski

        The parties do not dispute that Pocketbook is entitled to bring a case in this Court under
 the ACPA. See 15 U.S.C.A. §1114(2)(D)(v) (permitting domain name registrants whose domain
 name has been suspended, disabled, or transferred under the UDRP to file a civil action); see
 also Sallen v. Corinthians Licenciamentos LTDA, 273 F.3d 14, 24-26 (1st Cir. 2001) (explaining
 the ACPA private cause of action). The UDRP itself states that:

         The mandatory administrative proceeding requirements . . . shall not prevent
         either [party] from submitting the dispute to a court of competent jurisdiction for
         independent resolution before such mandatory administrative proceeding is
         commenced or after such proceeding is concluded.

 Uniform Domain Name Dispute Resolution Policy ¶ 4(k), ICANN (October 24, 1999),
 https://www.icann.org/resources/pages/policy-2012-02-25-en (last accessed March 25, 2021).
 This language unambiguously permits a dispute about domain name ownership to proceed in
 district court, even after a UDRP panel issues its decision.

         The issue is whether the UDRP panel’s decision can have any issue preclusive effect. In
 order to determine whether issue preclusion applies, the Ninth Circuit applies a four-pronged
 test: (1) the issue at stake was identical in both proceedings; (2) the issue was actually litigated
 and decided in the prior proceedings; (3) there was a full and fair opportunity to litigate the issue;
 and (4) the issue was necessary to decide the merits. Janjua v. Neufeld, 933 F.3d 1061, 1065
 (9th Cir. 2019). In some circumstances, “[c]ollateral estoppel may also apply to the final
 decision of an administrative agency acting in a judicial capacity.” Alberto-Culver Co. v.
 Trevive, Inc., 199 F. Supp. 2d 1004, 1008 (C.D. Cal. 2002). Defendants argue that a UDRP
 panel decision is the type of administrative decision that may have preclusive effect.

         Although the Ninth Circuit has not taken up this issue before, several other circuits have
 rejected that argument and found that a judicial decision will “override” UDRP panel decisions.
 Sallen, 273 F.3d at 26; see also Barcelona.com, Inc. v. Excelentisimo Ayuntamiento De
 Barcelona, 330 F.3d 617, 628 (4th Cir. 2003) (noting that a UDRP panel decision “is relevant
 only to serve as the reason for [registrant’s] bringing an action under § 1114(2)(D)(v)”); Storey v.
 Cello Holdings, L.L.C., 347 F.3d 370, 381 (2d Cir. 2003) (same). As the Second Circuit held,
 citing UDRP Paragraph 4(k), “[u]nlike traditional binding arbitration proceedings, UDRP
 proceedings are structured specifically to permit the domain-name registrant two bites at the
 apple.” Storey, 347 F.3d at 381. Indeed, the UDRP merely “contractually empower[s]”
 administrative dispute resolution panels to adjudicate domain name disputes under the UDRP
 while permitting “independent” judicial resolution of the same disputes. Sallen, 273 F.3d at 18.

 CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-08708-DMG-PD Document 23 Filed 04/13/21 Page 6 of 6 Page ID #:463




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

 Case No.      CV 20-8708-DMG (PDx)                                             Date     April 13, 2021

 Title Pocketbook Int’l SA v. Domain Admin/SiteTools, Inc. and Philip                          Page     6 of 6
       Ancevski

 The Fourth Circuit refers to the UDRP administrative proceeding as “adjudication lite,” and
 concludes that “[a]s ICANN recognized in designing the UDRP, allowing recourse to full-blown
 adjudication under a particular nation’s law is necessary to prevent abuse of the UDRP process.”
 Barcelona.com, 330 F.3d at 624.

         The Court agrees with the First, Second, and Fourth Circuits that the UDRP does not
 contemplate that its alternative dispute resolution panels shall make final decisions that have
 preclusive effect on contemporaneous or subsequent civil actions. See id. at 626; Sallen, 273
 F.3d at 126; Storey, 347 F.3d at 383. Defendants’ citation to an unpublished district court case
 giving collateral estoppel effect to the findings of a UDRP panel is unpersuasive. MTD at 9
 (citing Fuccillo v. Silver, No. CV 18-1236-T-36-AEP, 2020 WL 5758001, at *4 (M.D. Fla. Sept.
 28, 2020). That case—decided on an unopposed motion for summary judgment—relied on
 Eleventh Circuit precedent giving preclusive effect to arbitration proceedings with adequate
 adjudicatory procedures, but did not refer whatsoever to the UDRP Paragraph 4(k). Fuccillo,
 2020 WL 5758001, at *4. In light of the UDRP’s clear language providing for “independent
 resolution” of domain name disputes, the Court will not give any weight to the UDRP panel
 decision in deciding Pocketbook’s ACPA claim.2

                                                   V.
                                               CONCLUSION

         In light of the foregoing, SiteTools and Ancevski’s MTD Plaintiff’s fourth cause of
 action under the ACPA is DENIED. Defendants shall file their Answer to Plaintiff’s Complaint
 within 15 days of the date of this Order.

 IT IS SO ORDERED.




         2
            Because the Court does not rely on the UDRP decision, the Court need not decide whether it is voidable
 due to SiteTool’s suspended status at the time of the UDRP proceeding.

 CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
